Exhibit 10.1
 

 
EXCLUSIVE RESELLER AGREEMENT
 
This Exclusive Reseller Agreement is entered into as of this 13th day of
January, 2009 (“Effective Date”) between Schlumberger Technology Corporation,
through its Schlumberger Information Solutions Remote Connectivity North America
division (“SIS RCO NAM”), a Texas corporation having a place of business at 5599
San Felipe, Houston, Texas, 77056 (hereinafter referred to as “Schlumberger”)
and ERF Wireless, Inc., a Nevada corporation having a place of business at 2911
South Shore Blvd., Suite 100, League City, Texas 77573 (hereinafter referred to
along with its Affiliates as “ERF”).  Schlumberger and ERF are sometimes
hereafter collectively referred to as the “Parties”, and individually as a
“Party.”
 
RECITALS
 
WHEREAS, Schlumberger is an oilfield services and technology company that has
developed and continues to develop technology relating to oilfield services, to
the Oil and Gas Sector, which includes well stimulation, wireline logging,
measurement-while-drilling, logging-while-drilling, directional drilling and
well construction, perforating systems, shaped charges, well completions,
oilfield related tools and equipment, and a full range of information systems
and telecommunication services and terrestrial infrastructure to the Oil and Gas
Sector, while owning and operating a global network of teleports and providing
satellite bandwidth;
 
WHEREAS, ERF is a company that applies wireless broadband technology to a select
suite of enterprise, commercial and retail communications needs and has recently
utilized its extensive wireless network coverage in oil and gas production
regions of Texas, New Mexico Louisiana, and Oklahoma through its Oil & Gas
Services Division which provides wireless high-speed broadband communications to
drilling and production operations;
 
WHEREAS, ERF and Schlumberger have agreed to collaborate in the area of wireless
broadband products and services in the United States of America (the “ERF
Services”);
 
WHEREAS, ERF grants to Schlumberger the exclusive right to use and/or
distribute, including but not limited to license, sublicense, lease or otherwise
commercialize the ERF Services. The ERF Services and pricing are set forth in
Schedule A with Schlumberger’s minimum purchase commitments set forth in
Schedule B.  Notwithstanding, ERF retains the right to resell its ERF Services
to those Oil and Gas Sector end users identified in Schedule C (“ERF Retained
Clients”). Products and services in development shall be declared in Schedule D
and updated during a monthly technical review with Schlumberger;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter recited and
other good and valuable consideration (the receipt and sufficiency of which is
mutually acknowledged), Schlumberger and ERF do hereby agree as follows:
 


CONDITIONS PRECEDENT
 
As a condition precedent to the execution of this Agreement, the Parties have
agreed to provide the following:
 
 
(i)
Satisfactory completion of due diligence and resolution of all issues that arise
in the course of the review;

 
(ii)
All required approvals and authorizations from ERF management, and ERF Board of
Directors and/or shareholders, as necessary; and

 
(iii)
All required approvals and authorizations from Schlumberger management, as
necessary.

 
 
 
Page 1 of 11

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1.           DEFINITIONS
 
1.1           “Agreement” means this Exclusive Reseller Agreement, including all
exhibits and attachments hereto.
 
1.2           “Affiliates” means and includes:  (i) any parent company
(including all divisions thereof) of a Party which now or hereafter owns or
controls, directly or indirectly through one or more intermediaries, at least
fifty percent (50%) of the stock having the right to vote for or appoint
directors of the Party; and (ii) any other company, regardless of where
situated, at least fifty percent of whose stock having the right to vote for or
appoint directors is now or hereafter owned or controlled, directly or
indirectly through one or more intermediaries, by the Party or a parent company
of the Party.
 
1.3           “Confidential Information” means: (a) any information relating to
the Parties’ product plans, designs, software design, source code, end users,
costs, prices and clients and/or product names, finances, marketing plans,
business opportunities, personnel, research, development or know-how; (b) to the
extent not otherwise covered in (a), any information that is designated by the
disclosing Party as confidential writing or, if disclosed orally, reduced in
writing and designated as confidential within thirty (30) days; and (c) the
terms and conditions of this Agreement; provided, however, that “Confidential
Information” will not include information that: (i) was generally available to
the public at the time of receipt from the disclosing Party, or thereafter
becomes generally available to the public other than through a breach of this
Agreement by the recipient Party or a breach of any other duty of
confidentiality to the disclosing Party of which the recipient Party is aware;
(ii) is known to the recipient Party on a non-confidential basis prior to its
receipt from the disclosing Party; (iii) is disclosed with the prior written
consent of the disclosing Party; (iv) becomes known to the recipient Party from
a source other than the disclosing Party on a non-confidential basis and without
breach of this Agreement by the recipient Party; (v) was required to be
disclosed pursuant to law; or (vi) is developed independently by personnel of
the recipient Party who had no substantive knowledge of the disclosing Party’s
Confidential Information at the time of such independent development.
 
1.4           “Documentation” means the documents or other information
pertaining to the ERF Services, as specified in Schedule A.
 
1.5           “End User” refers to any person or entity in the Oil and Gas
Sector who licenses the ERF Services from Schlumberger.
 
1.6           “Oil and Gas Sector” means the sector of industry focused on
exploration, data acquisition, development, drilling, production, gathering,
refining, distribution and transportation of hydrocarbons and includes but is
not limited to major resource holders, national oil companies, multinational oil
companies, drilling contractors, services contractors, and other related
businesses.
 
1.7           “Intellectual Property” means all discoveries, patentable or
unpatentable, patents, mask works, patent applications, copyrights (whether
published or unpublished), trade secrets, knowhow, designs, methods, processes,
work-flow(s), inventions, proprietary information, but as used herein excludes
all trademarks or trade names (whether common-law or registered).
 
1.8           “Schlumberger” means Schlumberger Technology Corporation, through
its Schlumberger Information Solutions Remote Connectivity North America
division.
 
1.9           “Territory” means the United States of America.
 
1.10           “ERF” means, collectively, ERF and all ERF Affiliates.
 
1.11           “ERF Services” includes the wireless broadband products and
services for the Oil and Gas Industry contemplated under this Agreement, which
includes supporting equipment, hardware and software, including network edge and
backhaul radio based communications systems, fiber, cable-based and satellite
communications required in the routine distribution of ERF products and
services. This also includes base-band equipment and assets such as radio and
telecommunications towers, cabling, power supplies, and distribution as utilized
in the provision of ERF existing and future networks that are owned, leased,
contracted for, or otherwise utilized to provide services to Schlumberger.
 
 
 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
1.12           “ERF Technology” means the current and future versions of all of
ERF technology related to wireless communications in the provision of ERF
Services existing on the Closing Date, including but not limited to the
technology identified in Schedule A, as well as any future products with the
same or similar functionality.
 
2.           CONTRIBUTION & EXCHANGE
 
2.1           Schlumberger’s Contribution.
 
(a) Pricing. In exchange for the exclusive distribution rights granted herein in
the Territory for an initial period of three (3) years plus any extensions as
defined herein, Schlumberger agrees to the pricing and the minimum revenue
requirements as set forth in Schedule B and agrees to pay ERF within fifty (50)
days of receipt of invoice from ERF. Schlumberger retains the right to determine
the pricing schedule at which the ERF Services and ERF Technology and derivate
works are distributed in the Oil and Gas Sector, exclusive of any previously
negotiated pricing that ERF may have negotiated with pre-existing customers as
set forth in Schedule C, which ERF shall be permitted to honor.
 
(b)           Increases in Pricing. For the hardware and bandwidth
configurations defined in this Agreement, ERF may not increase the prices set
forth in Schedule A by more than ten percent (10%) per year without the prior
written consent of Schlumberger.  Any price increase of less than ten percent
(10%) is effective only upon thirty (30) days written notice to, and agreement
by, Schlumberger.
 
(c)           Exclusive Provider. Schlumberger agrees that it will consider ERF
its exclusive provider of the type of wireless broadband products and services
included in the Services throughout the Territory, provided that such
collaboration is not prohibited by operation of law.
 
The exclusivity set forth in the previous paragraph is subject to ERF Wireless
offering its services at commercial quality acceptable to Schlumberger.
 
Schlumberger will notify ERF of regions to which Services should be provisioned
(as defined by Schlumberger business demographics analysis) within a minimum
timeframe of six months prior to the intended business inception date or the
first day of the Services commercial availability and ERF shall be offered a
“Right of First Refusal” to build, acquire, lease, or otherwise provide the
infrastructure required to provide the Services therein.
 
Should ERF not be able to provide the Services or declare no intention to deploy
such service in a region of the Territory where Schlumberger has expressed
significant business interest, the region shall be declared exempt of this
agreement and defined in Schedule E.
 
Should ERF elect to not provide the services in the Territory required by
Schlumberger, ERF will notify Schlumberger of that fact within sixty days of the
original request by Schlumberger that they will not exercise their Right of
First Refusal.
 
This clause shall only apply to Schlumberger’s SIS RCO NAM business.
 
2.2           ERF Contribution.
 
(a)
Exclusive Reseller. Subject to the terms and conditions of this Agreement, ERF
hereby appoints Schlumberger as the exclusive authorized reseller of ERF
Services and ERF Technology to the Oil and Gas Sector within the Territory, and
Schlumberger hereby accepts such appointment.

 
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
(b)
For avoidance of doubt, Schlumberger’s exclusivity rights hereunder preclude ERF
or any third party from commercializing the ERF Technology in the Oil and Gas
Sector within the Territory while this Agreement is in force and effect, except
for the ERF Retained Clients set forth in Schedule C.  The Parties acknowledge
and agree that this license is limited to the Oil and Gas Sector and that
Schlumberger will not sublicense the ERF Technology outside of the Oil and Gas
Sector.  Schlumberger’s exclusivity shall be subject to minimum purchase
commitments set forth in Schedule B.  To the extent, Schlumberger does not
achieve such minimum purchase commitments during any given year, Schlumberger
reserves the right to retain its exclusivity rights through the payment of a
supplemental cash amount to achieve the required commitment levels.

 
 
(c)
Development Rights. ERF grants to Schlumberger a limited, non-exclusive
royalty-free license and right to make derivative works of ERF Technology in the
Oil and Gas Sector for the Territory during the duration of the
Agreement.  Schlumberger will retain all intellectual property rights associated
with any such derivative works.  ERF retains all intellectual property rights to
ERF Technology.  ERF grants to Schlumberger perpetual rights to use,
commercialize, distribute, or modify ERF Technology to the extent that ERF
Technology is incorporated into the derivative works created by Schlumberger for
the Oil and Gas Section in the Territory. Schlumberger grants ERF the right to
resell such derivatives of the ERF Technology to any ERF Retained Client on such
terms and at such pricing as is subsequently agreed.

 
3.            INTELLECTUAL PROPERTY
 
3.1           ERF Ownership. Except as may be otherwise expressly set forth
herein, ERF retains all rights, title, and interest to: (i) the ERF Technology;
(ii) ERF service marks, trademarks and/or trade names; (iii) all Intellectual
Property or intangible rights associated with the ERF Technology and related
Documentation; and (iv) all enhancements to the ERF Technology that are part of
ERF development plan that are not funded or developed by Schlumberger.
 
3.2           Rights in ERF Intellectual Property. ERF grants to Schlumberger
the right to make, have made and to use derivative works based on the ERF
Technology.  Schlumberger will own the Intellectual Property rights in any
derivative works it creates of ERF Technology and will be free to use,
commercialize, distribute, sell or otherwise make use of the derivative works
without accounting to ERF for royalties or other payments.  In connection with
Schlumberger’s rights to make derivative works of the ERF Technology and to
market and distribute the ERF Technology and Documentation, ERF hereby grants to
Schlumberger a limited, non-exclusive, royalty-free license to ERF Technology
solely for the purpose of, and only to the extent required for, Schlumberger’s
performance under this Agreement.  ERF further grants to Schlumberger the
worldwide, non-exclusive, irrevocable right during the term of Schlumberger’s
rights of distribution under this Agreement to use (1) all copyrighted materials
contained in the ERF Technology, Documentation, and any packaging or other
materials provided by ERF and (2) all trademarks associated with the ERF
Technology for the purpose of marketing, training and reselling the ERF
Technology to End Users.
 
3.3           Ownership of Derivative Works. Schlumberger will own all right,
title and interest to derivative works of the ERF Technology developed by
Schlumberger’s employees and/or subcontractors, and will be free to modify, use,
lease, sell or otherwise distribute any such derivative works without
restriction and in any manner.  Schlumberger agrees that, for the duration of
the exclusive distribution rights granted in this agreement, Schlumberger agrees
not to use, sell, license, sublicense, or otherwise commercialize or transfer
the derivative works for use outside the Oil and Gas Sector.
 
4.            SCHLUMBERGER’S RIGHTS AND RESPONSIBILITIES
 
4.1           Purchasing Obligation. Schlumberger’s exclusivity shall be subject
to minimum purchase commitments set forth in Schedule B.  To the extent,
Schlumberger does not achieve such minimum purchase commitments during any given
year, Schlumberger reserves the right to retain its exclusivity rights through
the payment of a supplemental cash amount to achieve the required commitment
levels.
 
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
4.2           Pricing of ERF Technology. Schlumberger will be solely responsible
for determining the pricing schedule at which the ERF Technology are distributed
in the Oil and Gas Sector except for those ERF retained clients listed in
Schedule C.
 
4.3           Maintenance Contracts.  To the extent any ERF Retained Clients are
assigned to Schlumberger, as additional consideration for the exclusive rights
granted herein, Schlumberger agrees to assume the maintenance obligations for
such clients (the “Maintenance Contracts”), following confirmation through due
diligence that the terms and conditions of the existing ERF contracts permit
assignment to Schlumberger.  Following the assignment of any agreed existing
client agreements from ERF, Schlumberger shall be permitted to directly invoice
and retain all maintenance fees associated with the Maintenance Contracts.
 
5.            ERF RIGHTS AND RESPONSIBILITIES
 
5.1           Schlumberger’s Exclusivity. ERF represents that it has not granted
the right to resell the ERF Technology in the Oil and Gas Sector to any third
party or executed any other agreement with a third party that may infringe upon
the rights granted to Schlumberger herein and agrees that it will not use, sell,
or otherwise distribute, or authorize any third party to use, sell or otherwise
distribute within the Territory, the ERF Technology or any other existing
products or technology that ERF might possess upon the Effective Date in the Oil
and Gas Sector during the term of this Agreement.
 
5.3           Patent Application. ERF represents that with respect to the ERF
Technology, including any new products, it will use its best efforts to file
patent applications as soon as reasonably practical.
 
5.4           Project Staffing. ERF represents and warrants that it will retain,
for the duration of this Agreement, personnel of sufficient education and/or
experience to meet its obligations under this Agreement, including but not
limited to providing commercially reasonable updates and enhancements to the ERF
Technology and to provide such updates to Schlumberger, as well as to support
Schlumberger’s continued utilization and resale of the ERF Technology.  Such
staffing requirements will be determined based on the monthly meeting with
Schlumberger to develop a reasonable support system for the planned expansion
areas.
 
5.5           Training and Knowledge Transfer. ERF agrees to provide
Schlumberger technical support, marketing, and pre- and post- sales support, and
one hundred (100) hours of knowledge transfer at no additional cost to
Schlumberger’s Houston office located at 5599 San Felipe Street. Schlumberger
agrees to provide ERF with one hundred (100) hours of knowledge transfer
regarding safety and efficiency while working in the Oil and gas Sector at no
additional cost at Schlumberger’s training facilities.  The parties are
individually responsible for the respective travel and accommodation expenses
associated with the training.
 
5.6           Maintenance and Support. ERF agrees to use its best efforts to
correct any critical bugs in the Services, upon Schlumberger’s request, at no
additional charges.  A critical bug is one that prevents Schlumberger or its
client from using the ERF Services as intended.  For avoidance of doubt, ERF
agrees to provide Schlumberger with enhancements to the technology that are
developed for other sectors, including the Public Sector, if Schlumberger
believes that the features are applicable to the Oil and Gas Sector.  Following
the Closing Date, and for the initial three year term of this Agreement and any
renewals thereof, ERF will provide third-tier maintenance support to
Schlumberger’s customer support group at no additional charge.  ERF will not be
required to provide support directly to Schlumberger’s clients.  This
maintenance will entitle Schlumberger, and its clients, access to any bug-fixes,
patches, upgrades, and enhancements to the ERF Technology at no additional cost.
 
5.7           Enhancements. ERF will continue to enhance the functionality of
ERF Technology and will provide to Schlumberger no cost software and
same-specification hardware upgrades. Functional upgrades involving hardware
modification shall be priced at cost.  If Schlumberger desires specific
developments or enhancements to ERF Technology that are not in current
development plans, ERF agrees to provide development services to Schlumberger at
a rate not to exceed $200 per hour.  For avoidance of doubt, and to ascertain
ownership of intellectual property and applicable product development, ERF shall
declare specific products currently in development.  Products and services in
development shall be declared in Schedule D and updated during a monthly
technical review with Schlumberger.  Schlumberger-funded developments will be
considered works made for hire and all intellectual property rights associated
with such developments will vest in, and be retained by, Schlumberger.  None of
the existing ERF Technology or intellectual property shall be affected,
impaired, or transferred as a result of the development.  Schlumberger hereby
grants ERF a limited, non-exclusive, royalty-free license to ERF to resell or
otherwise distribute the Schlumberger-funded developments outside of the Oil and
Gas Sector.
 
 
 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
5.8           Points of Contact. Each party has identified its primary contact,
together with a list of its representatives having responsibility for resolution
of increasingly critical issues related to this Agreement.  In the event of any
change in names of these points of contact, such party will immediately notify
the other party of the replacement representative.
 
6.           REPRESENTATIONS AND WARRANTIES
 
6.1           Ownership. ERF represents and warrants:


 
(i)
that it is the owner of, or has obtained a license from the owner of, all right,
title and interest, including patents, copyright, and/or trade secrets, if any,
in the ERF Technology and documentation, or that the preexisting information
related to the ERF Technology and documentation are within the public domain and
not subject to the protections of copyright law;

 
 
(ii)
that it has obtained or will obtain prior to delivery under this Agreement, all
licenses, approvals, and releases required to enable Schlumberger to exercise
the license granted in this Agreement, including without limitation, the release
of each person or organization whose name, voice, likeness, portrayal,
impersonation or performance is included in any ERF Technology or documentation,
as well as rights in third-party intellectual property for Schlumberger to the
extent necessary;

 
 
(iii)
that it has not previously granted and will not grant any rights in any ERF
Technology to any third party in the Oil and Gas sector inconsistent with the
rights granted to Schlumberger herein;

 
 
(iv)
that the ERF Technology and documentation do not violate or infringe any patent,
copyright, trade secret or other proprietary right of any third party and that
ERF is not aware of any facts upon which such a claim for infringement could be
based.

 
6.2           ERF Technology Warranty to Schlumberger. ERF warrants that the ERF
Technology will perform substantially in accordance with its specifications and
requirements;
 
6.3           ERF Technology Warranty to End Users. ERF will warrant the ERF
Technology to End Users, which will be passed through by Schlumberger.  Section
5.6 sets forth the support obligations of ERF.
 
7.            INDEMNIFICATION
 
7.1           ERF Indemnities.
 
(a)           ERF agrees to defend, indemnify and hold harmless Schlumberger and
its directors, officers, employees, agents and contractors from any and all
losses, damages, liabilities, costs, expenses (including reasonable attorney’s
fees), judgments or settlement amounts arising out of or in connection with any
claim that the marketing, sale or use of the ERF Technology infringes any
patent, copyright, trademark, trade secret, privacy right, right of publicity or
other proprietary right of a third party.
 
(b)           ERF agrees to defend, indemnify and hold harmless Schlumberger and
its directors, officers, employees, agents and contractors, from and against any
and all losses, damages, liabilities, costs, expenses (including costs and
reasonable fees of attorneys and other professionals), judgments or settlement
amounts arising out of or in connection with bodily/personal injury, disease or
death of ERF employees, without regard to the cause or causes thereof or the
sole or concurrent negligence, fault or strict liability regardless of the fault
of Schlumberger.
 


 


 
Page 6 of 11

--------------------------------------------------------------------------------

 


(c)           ERF agrees to defend, indemnify and hold harmless Schlumberger and
its directors, officers, employees, agents and contractors, from and against any
and all losses, damages, liabilities, costs, expenses (including costs and
reasonable fees of attorneys and other professionals), judgments or settlement
amounts arising out of or in connection with damage to or loss or destruction of
ERF property whether owned, hired, leased or otherwise, without regard to the
cause or causes thereof or the sole or concurrent negligence, fault or strict
liability regardless of the fault of Schlumberger.
 
(d)           ERF agrees to defend, indemnify and hold harmless Schlumberger and
its directors, officers, employees, agents and contractors, from and against any
and all losses, damages, liabilities, costs, expenses (including costs and
reasonable fees of attorneys and other professionals), judgments or settlement
amounts arising out of or in connection with a breach of ERF representations
and/or warranties as set forth in Sections 6.1 and 6.2 above.
 
7.2           Schlumberger Indemnities.
 
(a)           Schlumberger agrees to defend, indemnify and hold harmless ERF and
its directors, officers, employees, agents and contractors, from and against any
and all losses, damages, liabilities, costs, expenses (including costs and
reasonable fees of attorneys and other professionals), judgments or settlement
amounts arising out of or in connection with bodily/personal injury, disease or
death of Schlumberger’s or its Affiliate’s employees, without regard to the
cause or causes thereof or the sole or concurrent negligence, fault or strict
liability regardless of the fault of ERF.
 
(b)           Schlumberger agrees to defend, indemnify and hold harmless ERF and
its directors, officers, employees, agents and contractors, from and against any
and all losses, damages, liabilities, costs, expenses (including costs and
reasonable fees of attorneys and other professionals), judgments or settlement
amounts arising out of or in connection with damage to or loss or destruction of
Schlumberger’s or its Affiliates property whether owned, hired, leased or
otherwise, without regard to the cause or causes thereof or the sole or
concurrent negligence, fault or strict liability regardless of the fault of ERF.
 
8.           LIMITATION OF LIABILITY
 
EXCEPT IN CONNECTION WITH A CLAIM FOR BREACH UNDER THIS AGREEMENT’S
CONFIDENTIALITY PROVISIONS, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR
RELATING TO BREACH OR FAILURE TO PERFORM UNDER THIS AGREEMENT, EVEN IF THAT
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT IN CONNECTION
WITH A THIRD PARTY’S INTELLECTUAL PROPERTY CLAIM FOR INFRINGEMENT UNDER SECTION
7.1 OR CLAIM FOR BREACH OF THE CONFIDENTIALITY PROVISIONS UNDER ARTICLE 9,
NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER PARTY FOR ALL DAMAGES, LOSSES AND
CAUSES OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR  OTHERWISE, WILL IN NO EVENT EXCEED THE AMOUNT OF FEES PAID UNDER THIS
AGREEMENT.

9.            CONFIDENTIALITY
 
9.1           The Parties acknowledge that, in the course of performance of
their obligations under this Agreement, each Party may disclose Confidential
Information to the other.  The receiving Party will not use the Confidential
Information of the disclosing Party other than for the purpose of performing its
obligations under this Agreement or as expressly permitted under the terms of
this Agreement or by a separate written agreement.  The receiving Party’s
obligation under this Article 9 shall be for a period of five (5) years after
the date of disclosure of the Confidential Information except for either Party’s
source code which shall be held confidential in perpetuity.
 
9.2           Each Party will protect the other’s Confidential Information from
unauthorized dissemination and use with the same degree of care that each such
Party uses to protect and safeguard its own like information, but not less than
the degree of care that would be exercised by a prudent person given the
sensitivity and strategic value of such Confidential Information. Confidential
Information will be disclosed only to the employees of the recipient Party who
have a “need to know” and who have executed an internal nondisclosure agreement
at least as restrictive as the terms of this Agreement. Neither party will
disclose Confidential Information of the other to any third party without the
other party’s prior written consent to such disclosure, unless such disclosure
is compelled by a court of competent jurisdiction over the Parties.
 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
 
9.3           Notification. Each Party agrees to notify the other promptly on
the event of any breach of security under conditions in which it would appear
that any confidential information was prejudiced or exposed to loss.  Each Party
will, upon request of the other, take all other reasonable steps necessary to
recover any compromised confidential information disclosed to or placed in the
possession of each Party by virtue of this Agreement.  Each Party will
individually bear the cost of taking any such steps.
 
9.4           Neither Party will issue any press release or make any public
announcement(s) relating in any way whatsoever to this Agreement or the
relationship established by this Agreement without the express prior written
consent of the other Party, which consent shall not be unreasonably withheld.
However, the Parties acknowledge that this Agreement, or portions thereof, may
be required under applicable law to be disclosed, as part of or an exhibit to a
Party’s required public disclosure documents.  ERF will be required to make a
public announcement due to the Material Event nature of this agreement within 4
business days following the closing of the Proposed Agreement.  Schlumberger,
through its SIS RCO NAM division, is invited to make it a joint
announcement.  The Parties will jointly seek confidential treatment of this
Agreement to the maximum extent reasonably possible, in documents approved by
both Parties and filed with the applicable governmental or regulatory
authorities.
 
10.            TERM AND TERMINATION
 
10.1           Term and Right of First Refusal. This Agreement will commence on
the Effective Date, will continue in full force and effect for three (3) years
with two (2), one (1)-year automatic extensions, unless terminated by either
party with thirty (30) days notice.  ERF agrees to offer Schlumberger first
rights of refusal on any newly developed products, software, or services, other
than to the ERF Retained Clients set forth in Schedule C.  The parties agree to
negotiate the terms for such exclusivity agreement in good faith.  If the
parties are unable to reach an agreement on exclusivity, ERF agrees to then
offer Schlumberger the right to resell the new products or services in the Oil
and Gas Sector in the Territory on terms no less favorable to the Reseller
agreement than that in effect between the parties on the original Closing Date.
 
10.2           Termination For Schlumberger’s Convenience. Schlumberger will
have the right to terminate this Agreement for convenience after the full
Initial Consideration obligation is met upon thirty (30) days written
notice.   Any termination under this provision will not result in any penalties
or refunds of consideration being due from ERF; however, the Parties agree to
negotiate a new agreement to allow Schlumberger to continue as a standard
reseller, without exclusivity.
 
10.3           Termination For Cause. Except as otherwise provided in Section
10.3 (b) below, either Party will have the right to terminate this Agreement
immediately upon written notice at any time if:
 
(a)           The other Party is in material breach of any term, condition or
covenant of this Agreement and fails to cure that breach within ninety (90) days
after written notice of such breach.
 
(i) With respect to ERF obligations, “material breach” will include (but not be
limited to): (1) an act, inaction or occurrence resulting in Schlumberger’s
inability to offer the ERF Technology to the Oil and Gas Sector on an exclusive
basis; (2) an act, inaction or occurrence resulting in Schlumberger’s inability
to offer the ERF Technology to the Oil and Gas Sector arising from an impediment
to ERF rights as licensor or to Schlumberger’s license rights (including but not
limited to foreclosure of liens, ERF bankruptcy preventing Schlumberger’s
continued license rights, or similar occurrence); (3) ERF failure to provide
personnel of sufficient education and/or experience to meet its obligations
under this Agreement as set forth in Section 5.3; (4) if ERF becomes bankrupt;
has a receiver or administrator appointed to it; compounds with its creditors or
where proceedings are commenced for it to be wound up or to carry on its
business; or (5) ERF failure to provide support under Section 5.4 after notice
from Schlumberger and ninety (90) day opportunity to cure such failure.
 
 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
(ii) With respect to Schlumberger’s obligations, “material breach” will include
(but not limited to): (1) failure to pay amounts due; (2) breach of the license
rights and other restrictions imposed by this Agreement; (3) Schlumberger’s
failure to make reasonable efforts to sell the ERF Technology in the Oil and Gas
Sector; or (4) Schlumberger becomes bankrupt; has a receiver or administrator
appointed to it; compounds with its creditors or where proceedings are commenced
for it to be wound up or to carry on its business. The Parties agree that ERF
will have the right to terminate the Agreement under Sections 10.3(a)(ii)(1) and
(2) by giving notice and a ninety (90) day opportunity to cure any breach.  The
Parties agree that ERF will have the right to terminate the Agreement under
Section 10.3.(a)(ii)(3) on the fourth (4th) anniversary of the Effective Date.


(b)           ERF breaches the representation contained in Section 5.1 or fails
or refuses to take appropriate and reasonable steps to seek to enforce its
rights pursuant to the referenced non-compete provisions arising from an
employee’s post-employment activities, which will be grounds for immediate
termination of this Agreement (“Terminable Breach”).  Schlumberger will have the
right to seek all damages to which it is entitled.
 
10.4           Termination or expiration of this Agreement will not affect any
End User agreement and will continue for the duration of the then current
term.  For the avoidance of doubt, ERF will continue to provide third tier
support to Schlumberger for their End Users during the remainder of such
term.  Schlumberger will take all actions required to ensure that such End User
agreements terminate as of the end of such term.
 
10.5           Schlumberger’s exclusivity shall remain in force and effect
regardless of whether ERF is acquired or merged with any third party, including
but not limited to any third party operating in the Oil & Gas Sector. Such
change in ownership or control shall not be grounds for termination by ERF;
however, Schlumberger will have the right to terminate the Agreement based on
the acquisition of ERF by a Schlumberger competitor.  Schlumberger shall be
advised of any firm offer to purchase ERF once it is made publicly available and
before a recommendation of acceptance of the offer by the ERF Board of
Directors.  Schlumberger shall be given fair and reasonable time (60 Days) to
prepare a counter offer before the board accepts such an offer.
 
11.           GENERAL TERMS
 
11.1           Headings and Captions. Headings and captions are for convenience
of reference only and do not alter the meaning or interpretation of this
Agreement.
 
11.2           Relationship of the Parties. The Agreement shall not be construed
as creating a joint-venture, partnership or the like. Neither Party shall act or
be deemed to act on behalf of the other Party, or have the right to bind the
other Party. Each Party shall remain an independent entity, and act as an
independent contractor. Each Party shall at all times during the performance of
the Agreement be responsible for the payment of wages and benefits to, and as
applicable, tax withholding from, its own employees. Without limiting the
generality of the foregoing, the employees and subcontractors engaged by ERF for
the performance of the Agreement, or an Order or Statement pursuant to the
Agreement, shall be the direct employees and subcontractors of ERF, and ERF
shall remain solely responsible for all matters related to compliance with all
relevant federal, state and local employment laws.  This includes, but is not
limited to the right to work and all visa and immigration laws that pertain to
the employees and subcontractors of ERF.
 
11.3           No Assignment. Neither Party will assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other Party, provided  that such consent will not be unreasonably
withheld, except that either Party may assign this Agreement to its respective
Affiliate without prior consent of the other Party.  The provisions of this
Agreement will be binding upon and inure to the benefit of the Parties, their
successors, and permitted assigns.
 
11.4           Notices.  Every notice between the Parties relating to the
performance or administration of this Agreement will be made in writing and if
to Schlumberger, to Schlumberger’s authorized representative or, if to ERF, to
ERF authorized representative.  All notices required or permitted under this
Agreement will be deemed received when delivered either: (i) two (2) calendar
days after mailing by certified mail, return receipt requested and postage
prepaid; or (ii) one (1) working day after deposit for next day delivery with a
commercial overnight carrier provided the carrier obtains a written verification
of receipt from the receiving Party


 
Page 9 of 11

--------------------------------------------------------------------------------

 



If to ERF:
If to Schlumberger:
ERF Wireless, Inc.
2911 South Shore Blvd., Suite 100
League City, Texas 77573
Attn:  John Nagel
Schlumberger Information Solutions
5599 San Felipe, Suite 100
Houston, Texas 77056
Attn:  Mick Shaw
With a copy of legal notices to:
 
ERF Wireless Inc.
2911 South Shore Blvd., Suite 100 League City, Texas 77573
Attn:  Dean Cubley
Schlumberger Information Solutions
5599 San Felipe, Suite 100
Houston, TX 77056
Attn:  Maidie Ryan



 
11.5           Governing Law & Dispute Resolution. This Agreement will be
governed by and construed in accordance with the laws of the State of Texas,
excluding any conflict of laws principle that would refer to the laws of another
jurisdiction.  The parties agree that the Schlumberger primary contact and the
ERF primary contact identified in Section 5.8 will attempt in good faith to
resolve all disputes (other than those arising out of a breach of a party’s
obligations under Article 8). In the event that the Schlumberger senior
corporate executive and the ERF senior corporate executive are unable to resolve
the dispute within thirty (30) days, the dispute will be resolved through
mediation.  If mediation is unsuccessful, the dispute will be settled by
arbitration to be held in the English language at a mutually agreeable location
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Any arbitration award may include costs against either party, but
under no circumstances are the arbitrator(s) authorized or empowered to award
special, punitive or multiple damages against either party. Any judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction therein.


11.6           Severability.  In the event that any of the provisions of this
Agreement will be held by a court or other tribunal of competent jurisdiction to
be invalid or unenforceable, the remaining portions of this Agreement will
remain in full force and effect and will be construed so as to best effectuate
the intention of the Parties in executing it.  The Parties agree to renegotiate
in good faith any provision of the agreement that is held to be unenforceable or
invalid.
 
11.7           No Waiver. Failure by either Party to enforce any provision of
this Agreement will not be deemed a waiver of the right to thereafter enforce
that or any other provision of this Agreement.
 
11.8           Survival. Any obligations which either expressly or by their
nature are to continue after the termination or expiration of this Agreement,
including without limitation the provisions of Section 2.4 and Articles 3, 6, 7,
8, 9 and 10, will survive and remain in effect.
 
11.9           Modification. Any modifications of this Agreement must be in
writing and signed by both Parties hereto.
 
11.10        Force Majeure. Neither Party will be liable for any failure or
delay in the performance of an obligation hereunder on account of strikes,
riots, fires, explosions, acts of God, war, governmental action, or any other
cause which is beyond the reasonable control of such Party.
 
11.11        Compliance of Laws. Each Party warrants that no applicable laws or
regulations shall be violated in the manufacture or sale of the Products
contemplated hereunder, and shall comply with, and adhere to, all applicable
laws and regulations which may apply to ERF in connection with this Agreement,
or an Order or Statement pursuant to the Agreement.
 
 
Page 10 of 11

--------------------------------------------------------------------------------

 
 

Each Party hereby agrees to comply with all applicable U.S. and non-U.S. export
control and economic sanctions laws, regulations, and orders, including without
limitation those regulations maintained by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), the U.S. Commerce Department’s Bureau of
Industry and Security (“BIS”), and the U.S. State Department’s Directorate of
Defense Trade Controls (“DDTC”). Specifically, ERF covenants that it shall not
-- directly or indirectly -- sell, provide, export, reexport, transfer, divert,
loan, lease, consign, or otherwise release or dispose of any equipment, product,
commodities, services, software, source code, or technology (including the
“Direct Product” of such technology) (collectively “the Products”) received
under this Agreement to or via any individual, entity, or destination, or for
any use prohibited by the laws or regulations of the United States or any other
applicable jurisdiction, including without limitation, OFAC-promulgated
regulations, the U.S. Export Administration Regulations, and the U.S.
International Traffic in Arms Regulations, without having obtained prior
authorization from the competent governmental authorities as required by all
such laws and regulations. Notwithstanding any other provision of this
Agreement, neither ERF nor Schlumberger shall take or be required to take or
refrain from taking any action prohibited or penalized under the laws of the
United States or any applicable foreign jurisdiction, including without
limitation U.S. anti-boycott laws administered by BIS and the U.S. Treasury
Department’s Internal Revenue Service.
 
Each Party also warrants that it shall comply with all federal, state and local
laws, ordinances, statues, rules and regulations governing the employment of its
workers, including but not limited to the Immigration Laws.  This shall include,
without limitation,  the Immigration Reform and Control Act of 1986, as amended,
the Immigration and Nationality Act, as amended, and the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996, as amended, and any successor
statutes, laws, rules and regulations thereto.
 
 
Breach of this provision shall constitute cause for immediate termination of
this Agreement. Each Party shall defend, indemnify, and hold the other Party
harmless against any Claims in respect thereof.
 
11.12                      Interpretation.  This Agreement has been negotiated
in good faith and at arms-length between Parties who are experienced and
knowledgeable in the matter contained herein, and the Parties hereby agree that
any statute, law or common law principles or other authority that would require
interpretation of any ambiguities in this Agreement against the Party who has
drafted it is not applicable and is hereby waived.
 
11.13                      Counterparts. This Agreement may be signed in one or
more counterparts (including faxed copies), each of which will be deemed one and
the same original. Reproductions of this executed original (with reproduced
signatures) will be deemed to be original counterparts of this Agreement.
 
11.14                      Entire Agreement. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and any and all written or oral Agreements heretofore existing between the
Parties are expressly canceled.  ERF acknowledges that it is not entering this
Agreement on the basis of any representations not expressly contained herein.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 
 
Schlumberger Technology Corporation
 
Signed                 /s/ Slavo
Pastor                                            
 
Name                 Slavo Pastor                                            
 
Title                 Vice President NAM SIS       
 
Dated                 January 14, 2009                                          
 
ERF Wireless, Inc.
 
Signed                 /s/ H. Dean
Cubley                                            
 
Name                 H. Dean Cubley                                            
 
Title                 CEO                                            
 
Dated                 January 15,
2009                                            
 






 
Page 11 of 11

--------------------------------------------------------------------------------

 




 
Schedule A – Services
 
Services shall include the delivery of communications for the transport of data
packets transported utilizing IP protocol to the Internet cloud or other point
of termination within the ERF Existing Market Territory (EMT) or any Expanded
EMT added thereto.  All fees will be calculated on a 30-day use period.
 
TYPE
 End-Point
 Contract Term
Billing Term
Price per Unit (1.5 Mb/s)
Static
Field Office
365 Days within 450
Monthly
$xxxxxxx**
Nomadic
Rig Site
365 Days within 450
Monthly
$xxxxxxx
Nomadic
Rig Site
540 Days within 675
Monthly
$xxxxxxx
Nomadic
Rig Site
730 Days within 900
Monthly
$xxxxxxx
Nomadic
Rig Site
1095 Days within 1350
Monthly
$xxxxxxx
*Mobile
Vehicle
365 Days within 450
Monthly
$xxxxxxx
*Mobile
Vehicle Retro-fit
NA
NA
$xxxxxxx/Hour



*Based on an assumption of 750 Mobile Vehicles being retrofit with telescoping
towers and multiple electronics (CPE) compatible with the different frequency
bands of the ERF network. Pricing of both retrofit and monthly service is based
on 1077 units over no more than 36 months time.  Pricing of the Retro-Fit
service may be adjusted assuming the timing and size of the vehicle retrofit
project. The projected revenue numbers were based on an average capital
expenditure of $xxxxxxx per Retro-Fit.
 
**Assumes extended contract terms (greater than 2 years), line of site in
existing footprint, fixed location, for Schlumberger offices and any O&G related
customer other than those listed specifically in Schedule C.
 
These terms are based on a standard equipped MBT with a 50 foot telescoping
tower, volume sales of xxxxxxx MTBS by July 09 and a default service of
1.5Mbps.  Any additions or modifications to the standard MBT will vary the
“Price per Unit/Month” and will be reviewed at the monthly general meeting.
 
Installation and De-Installation These fees include the transport, set-up,
alignment and tear-down of apparatus that is required to deliver the Services as
prescribed by this agreement.  The following fees are inclusive of travel time,
wait time and work time.   $xxxxxxx per hour with a 3 hour minimum and 6 hour
maximum.
 


 

--------------------------------------------------------------------------------

 


SCHEDULE B - Minimum Purchase Commitments to Maintain Exclusivity
 
As of start of contract & mechanism for adjustment
 
1. 1. Initial Minimum Rental / Purchase - Hardware
 
2. 2. Initial Minimum Rental / Purchase - Circuits
 
Deployment Type
Total Market
July 09
Yr. 2
Yr. 3
Static
xxxxxxx
xxxxxxx
See Note 2
See Note 2
Nomadic
1490
xxxxxxx
See Note 2
See Note 2
Mobile
See Note 1
See Note 1
See Note 2
See Note 2



 
Circuit Type
July 09
Yr. 2
Yr. 3
Static
xxxxxxx
See Note 2
See Note 2
Nomadic
xxxxxxx
See Note 2
See Note 2
Mobile
See Note 1
See Note 2
See Note 2



 
Note 1:  Mobile refers to the following deployment types:
 
 
A:
Vehicular Based Deployments, whereby the SS (Subscriber Station) or CPE (Client
Premise Equipment) is directly mounted on or deployed with a vehicle. Individual
vehicles deployed in this manner shall be determined to constitute one hardware
deployment and shall consist of one circuit. (Example: Frac Truck with
telescoping tower mounted to vehicle).

 
 
B:
Rapid Deploy Infrastructures, whereby a base-station utilizing either licensed
or license exempt communications methodologies is deployed in a customer focused
and targeted location. (Example: Drilling Rig with Mobile Bandwidth Tower –
MBT).

 
 
i)
The primary backhaul will utilize the Schlumberger Global VSAT network with
secondary provision for connection into ERF provisioned terrestrial
communications where available.

 
 
ii)
Schlumberger shall identify and contract O&G customers for connection to the
infrastructure. Schlumberger shall be responsible for the cost, deployment and
maintenance of its VSAT technologies and ERF shall assume responsibility for the
deployment of the associated wireless mediums as described throughout this
document.

 
Schlumberger and ERF shall collaborate on the design of the deployment
techniques described in Note 1, items A and B. Both ERF and Schlumberger shall
be responsible for the completion of the design and costing of such deployments
along with completion of associated pilot phases by a date no later than 31
March 2009.  On this date, Schedule B shall be updated to include addressable
market and minimum rental / purchase figures for both MBT, hardware and circuit
provision in Year 1.
 


 

--------------------------------------------------------------------------------

 




Note 2:  Business Expansion and Regional Coverage:
 
Through demographic analysis Schlumberger has determined that xxxxxxx of 1490
active drilling rigs are within range of ERF assets as of 14 November
2008.  Under the exclusivity agreement Schlumberger shall be responsible for
maintaining a monthly update on rig and static locations throughout The United
States of America.
 
Schlumberger demographic data shall be provisioned to ERF on a monthly basis and
shall contain data consisting of static and drilling rig locations by State,
County with associated latitude and longitude coordinates.  This data shall be
provisioned to ERF at no cost in both .csv and .kmz format.  This agreement
mandates that ERF shall treat Schlumberger data as confidential.
 
Schlumberger and ERF Wireless representatives shall hold a monthly strategy
meeting in which customer uptake, market penetration, technical development, rig
locations, customer demographics and new ERF coverage locations will be
discussed to specifically address the O&G industries regional potential market
and technical requirements.
 
Schlumberger agrees that they will modify Schedule B in the Contract to
guarantee a minimum of 50% circuit rental to the active drilling rig locations
in the new ERF coverage areas and 15 % of the static locations within ninety
days (90) of being notified by ERF that it now owns, has leased, contracted for,
or otherwise obtained the rights to the new wireless coverage needed to provide
the Services specific to Schlumberger defined regions.
 
Where ERF has reasonable quantification of an addressable O&G customer base
within The United States of America, a joint business justification shall be
undertaken in which ERF will take all reasonable measures to specifically map
the regions which can be covered by the technology. Schlumberger shall make all
reasonable efforts to identify the applicable customer base within the coverage
region (those pre-existing customers detailed in Schedule C shall be declared
valid ERF customers but exempt from inclusion in Schedule B) and present a
complete addressable business demographic analysis.
 
Where both parties agree the addressable business justifies such deployments,
ERF wireless shall declare an applicable Service Inception Date and Schedule B
shall be adjusted to reflect the minimum addressable business figures
accordingly.  Schlumberger shall ensure that 50% of the identified addressable
business for the newly deployed region is captured for active drilling locations
and 15% of static locations within ninety (90) days of the service inception
date.
 
Schlumberger shall in no way, inhibit ERF wireless coverage expansion.  For
regions where services are deployed for non O&G specific service Schlumberger
shall complete a demographics analysis, declare the addressable business under
the new coverage area and adjust Schedule B accordingly.  For non O&G specific
regions, Schlumberger shall guarantee a minimum of 25% uptake of its identified
customer base in the applicable region within ninety (90) days.
 


 

--------------------------------------------------------------------------------

 




Where ERF and Schlumberger are unable to reach an agreement on the justification
of new deployment regions that are designated by either party as capable of
specifically addressing an O&G customer base, Schlumberger must produce
documented evidence to indicate reasonable doubt in its justification. Such
regions shall be declared non O&G specific and subject to the caveats therein.
 
On 30 June 2009, Schlumberger and ERF Wireless shall hold a formal business
review in which upon Schedule B shall be set with adjusted minimum Rental and
Purchase figures for both MBT’s, Hardware and Circuit sales for Year 1 through
Year 3.  ERF and Schlumberger agree to update the minimum Rental and Purchase
figures every six months following June of 2009 based on new coverage areas
owned, leased, contracted for, or otherwise obtained by ERF with the rights to
provide Services to Schlumberger.
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 


SCHEDULE C – ERF Pre-Existing Customers in the Oil and Gas Sector


1. xxxxxxxxxxxxx
 
2. xxxxxxxxxxxxx
 
3. xxxxxxxxxxxxx
 
4. xxxxxxxxxxxxx
 
5. xxxxxxxxxxxxx
 
6. xxxxxxxxxxxxx
 
7. xxxxxxxxxxxxx
 
8. xxxxxxxxxxxxx
 
9. xxxxxxxxxxxxx
 
10. xxxxxxxxxxxx
 
11. xxxxxxxxxxxx
 


 

--------------------------------------------------------------------------------

 


Schedule D – ERF Declared O&G Related Intellectual Property
 
1. 1. Telescoping Tower & trailer used for Radio backhaul and access points
 
2. 2. CryptoVue
 
3. 3. CryptoVue Lite
 
4. 4. High Power Paging Transmitters
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 


Schedule E – Legally Exempt Regions
 


 
 